Title: Enclosure: Account of the Military Services of Joseph Frye, 25 August 1775
From: Frye, Joseph
To: Adams, John


      A brief Account of the Military Services of Joseph Frye
      In 1745 He was an Ensign of a Company in Colo. Robert Hales Regiment at the Reduction of Louisbourg.
      In 1746, He was made a Lieutenant in Major Moses Titcombs Company in Brigr. General Waldo’s Regiment, design’d to Serve in an Expedition against Canada under the Command of General St. Clare Saint-Clair—but as the Expedition hung in Suspence, It was propos’d by the Government of Massachusetts-Bay, That said Regiment Should Serve in the defence of the Eastern Frontiers in Stead of Impress’d men, till called for to proceed to Canada. Agreeable to which, part of the Regiment went to Casco Bay, and was Employ’d in the Defence of that part of the Country, where the said Joseph did a large Share of the hardest of the Service, till news ariv’d from England that the Expedition was laid aside.
      In 1747 He was made Captain of a Company for the Defence of the Eastern Frontiers and Posted at Scarborough for that Purpose, in which Service He continued till the Latter part of 1749 when that war ended.
      In 1754 He was made Major of a Regiment Commanded by Majr. Genl. John Winslow, which was Sent to Kennebeck River, when the Regiment built Fort Halifax at the Falls in said River called Tauconnock, and before He return’d to Boston, was made a Lt. Colonel.
      In 1755 an Expedition was form’d, to remove the French Encroachments in Nova Scotia. A Regiment (formed into two Battalions) was Sent from Boston for that Purpose. And as His Excellency Genl. Shirly, kept said Regiment under his own Command as Colonel—General Winslow went Lt. Colonel of the first Battalion and George Scot Esqr. Lt. Colonel of the Second Battalion, The said Joseph went first Major of the Second Battalion, and was at the Reduction of Fort Beausejour, Fort de gaspereau and other Services in that Country, and continued there for the defence of those Conquests thro’ the winter and Summer following, till the fall of the year 1756.
      In the fall of the year 1756, as Soon as He ariv’d in Boston, He was made Colonel of a Regiment, held in Readiness to march at a minutes warning, to Reinforce the Troops at Lake George.
      In 1757, He was made Colonel of a Regiment Consisting of eighteen hundred men, formed into Seventeen Companies, which was rais’d in the Province of Massachusetts-Bay for the Service on the western Frontiers, with which Regiment, He marched to Albany; from thence to Fort Edward where he lay with said Regiment and did Duty there under the Command of General Webb till the begining of August, when he was Sent with eight hundred and twenty three of them (Inclusive of Officers) to Fort William Henry, and the next morning after his arival there, Monsr. Montcalm arive’d with a Superior Force, laid Seige to the Place, and after Six Days and Seven nights’ Defence, were forced to Surrender; which was done by Capitulation, but it was barbarously violated by the French and Indians, which proved a very unhappy occurrence to the said Joseph, as the Regiment was thereby, tore to peices, and many of His Papers fell into the hands of the Enemy, it took the greatest part of his Time in the year 1758 to regain Such a State of the Regiment as that, in the payment thereof, Justice might be done to the Public, and to Individuals.
      In 1759 He was made Colonel of a Regiment and Sent with it into Nova Scotia for the Defence of that Province, where he continued almost two years.
      Finaly, on the 21st of June 1775, The Congress of the Colony of the Massachusetts-Bay, being Desireous of his Service in the Present unhappy war, gave Him a Major Generals’ Commission, and laid him under oath for the faithful discharge of his Duty agreeable to said Commission. In Pursuance whereof He entered upon his Duty and continued therein, till the Representatives of the Several Towns in said Colony, Assembled at Watertown, when that Assembly adopted what the Congress had done in that respect, and by Letter to the said Joseph, desired his Continuance in Camp, till the Continental Congress Should determine the affair with respect to Him.
     